DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 48,77, in the submission filed 6/15/2022 are acknowledged and accepted.
Cancellation of Claim 51 is acknowledged and accepted.
Amendments to the specification and Abstract are acknowledged and accepted.
In view of the amendment to the claims, Abstract and Specification, objection to claims, abstract and Specification are withdrawn.
Pending Claims are 48,58-60,76-77. Claims 1-47, 49-50,52-57, 61-75,78-102 were canceled previously.
Response to Arguments
Applicant’s arguments, see Remarks filed 6/15/2022 with respect to Claims 48,77 have been fully considered and are persuasive.  The rejection of Claims 48,58-60,76-77 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Yang on 6/23/2022.
The application has been amended as follows: 
1)	In Claim 48:
--On Line 25,
Change:
“light paths;”
To:
--light paths; and—

--On Line 26,
Delete:
 “wherein the set of projected light paths form a second holographic surface having a second projected depth profile relative to the display screen plane, and points on the second holographic surface are relayed by the relay system to relayed locations that form a second relayed holographic surface having a second relayed depth profile relative to the virtual screen plane; and”
Allowable Subject Matter
Claims 48,58-60,76,77 (renumbered Claims 1-6) are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 48 is allowed over the cited art of record for instance (WO 2018/014046 A1, US 2017/0102671, WO 2018/154564 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic display system, the system in combination with limitations in Lines 1-25 of the claim, comprising:
“wherein the set of projected light paths form a second holographic surface having a second projected depth profile relative to the display screen plane, and points on the second holographic surface are relayed by the relay system to relayed locations that form a second relayed holographic surface having a second relayed depth profile relative to the virtual screen plane.”.
Claims 58-60,76 are dependent on Claim 48 and hence are allowable for at least the same reasons Claim 48 is allowable.
Claim 77 is allowed over the cited art of record for instance (WO 2018/014046 A1, US 2017/0102671, WO 2018/154564 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic display system, the system in combination with limitations in Lines 1-26,32-33, of the claim, comprising:
“wherein the set of projected light paths form a second holographic surface having a second projected depth profile relative to the display screen plane, and points on the second holographic surface are relayed by the relay system to relayed locations that form a second relayed holographic surface having a second relayed depth profile relative to the virtual screen plane.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al (US 2017/0123204 A1, of record) teach (fig 6) a holographic display system (100,p89, lines 1-2), comprising: a first display (slm 220, p89), comprising a light field display configured to project light along a set of projected light paths to form at least a first holographic surface (); and a relay system (relay optical system 140, p89, comprising lenses 141 and 143 and beam splitter 181) positioned to receive light along the set of projected light paths from the light field display (slm 220) and relay the received light along a set of relayed light paths such that points on the first holographic surface are relayed to relayed locations thereby forming a first relayed holographic surface; wherein the light field display (220) comprises a controller; wherein the relay system (relay optical system 140 with lenses 141 and 143, beam splitter 181)  comprises a beam splitter (181), the beam splitter (181) positioned to receive light along the set of projected light paths and reflect a first portion of the received light along a set of reflected light paths.4Attorney Docket No: 130US2
	However Sung does not teach the set of projected light paths determined according to a first four-dimensional (4D) function defined by the light field display, such that each projected light path has a set of positional coordinates and angular coordinates in a first 4D coordinate system defined with respect to a display screen plane. wherein the relay system comprises a beam splitter and a concave mirror , wherein the concave mirror and the beam splitter are aligned such that light reflected from the beam splitter towards the concave mirror is reflected and focused from the concave mirror along the set of relayed light paths that extend along a return direction substantially opposite to the set of reflected light paths; the set of relayed light paths having been determined according to a second 4D function defined by the relay system, such that each relayed light path has a set of positional coordinates and angular coordinates in a second 4D coordinate system defined with respect to a virtual screen plane; wherein a controller configured to receive instructions for accounting for the second 4D function by operating the light field display to output projected light according to the first 4D function such that the positional coordinates and angular coordinates in the second 4D coordinate system for each of the set of relayed light paths allow the relayed holographic surface to be presented to a viewer as intended; wherein the set of projected light paths form a second holographic surface having a second projected depth profile relative to the display screen plane, and points on the second holographic surface are relayed by the relay system to relayed locations that form a second relayed holographic surface having a second relayed depth profile relative to the virtual screen plane.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.V.D./
Jyotsna V Dabbi								6/27/2022Examiner, Art Unit 2872  


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872